Citation Nr: 1753682	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-44 034	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for Meniere's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1985 to August 1985 and from June 1989 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In November 2016 the Board remanded the claim for further development and adjudicative action, to include providing the Veteran a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.  

The Board previously remanded this appeal for additional evidence regarding the current manifestations of the service-connected disability.  In the subsequent February 2017 VA examination and April 2017 medical opinion, the examiner indicated that the Veteran continued to have symptoms but also opined that these symptoms were not reflective of Meniere's disease and that the disability is not due to service.  Service connection, however, has already been established and the record continues to contain diagnoses of Meniere's disease.  Therefore, unfortunately, another remand is necessary in order to obtain an additional examination in which the examiner is asked to address current symptoms/manifestations of the service-connected disability, with questions that directly address the criteria outlined in Diagnostic Code 6205.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completion of directive #1, schedule the Veteran for another VA examination to determine the current nature and severity of his Meniere's disease.  The claims file, including this remand, must be made available for review and the examiner must note that the claims file was reviewed.  If possible, this examination should be provided by a different examiner than the examiner who provided the February 2017 examination and April 2017 addendum opinion.

The examiner should specifically discuss all symptoms and manifestations of the Veteran's Meniere's disease and should specifically address when each symptom began, including:

a) is vertigo, cerebellar gait, dizziness, or occasional staggering present?

b) if vertigo and/or cerebellar gait are present, how frequent are attacks of vertigo and cerebellar gait?

c) is a hearing impairment present?  

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




